DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of a certified copy of the priority document in parent Application No. 14/424,656.
A certified English translation of the foreign application has been received in parent Application No. 14/424,656.

Information Disclosure Statement
The reference lined through in the information disclosure statement filed 11/02/2020 (KR 10-2013-0121597) fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
 
Response to Amendment
The amendment of 12/21/2021 has been entered.
Claims 1 and 9–16 are amended, claims 17–19 are new, and claims 6–7
Claims 1 and 9–19 are pending.

The rejection of claims 1, 6–7, and 9–16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato et al. WO 2011/021520 A1 (see English language equivalent referred to herein US 2012/0146014 A1) ("Kato") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 12/21/2021.  However, as outlined below, new grounds of rejection have been made.
The rejection of claims 1 and 9–16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato et al. WO 2011/021520 A1 (see English language equivalent referred to herein US 2012/0146014 A1) ("Kato") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 12/21/2021.  However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 7–9 of the reply dated 12/21/2021 with respect Kato et al. WO-2011021520-A1 (see English language equivalent referred to herein US-20120146014-A1) ("Kato") have been fully considered, but they are not persuasive.
Applicant's argument -- Applicant argues that Kato does not teach the device structure of the claims as amended wherein there is a hole injecting layer, a first hole transporting layer, and a second hole transporting layer between an anode and a light emitting layer.
Examiner's response -- In the new grounds of rejection below, secondary references Yabunouchi et al. US-20120074395-A1 ("Yabunouchi") and Thompson et al. US-6,951,694-B2 ("Thompson") are relied upon to teach the newly added claim limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 9–16, and 18–19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato et al. WO-2011021520-A1 (see English language equivalent referred to herein US-20120146014-A1) ("Kato") in view of Yabunouchi et al. US-20120074395-A1 ("Yabunouchi").
Regarding claims 1, 9–16, and 18–19, Kato teaches an organic electroluminescence (EL) device comprising one or more organic thin-film layers including at least a light emitting layer, the organic thin-film layers being interposed between an anode and a cathode, in which at least one layer of the organic thin-film layers contains the aromatic amine derivative of formula (I) (¶ [0029]; ¶ [0015]), preferably the hole transporting layer (¶ [0119], ¶ [0121]), which is located between the anode and the light emitting layer (¶ [0113]).  Kato teaches the device may have the layer structure comprising, in order: anode / hole injecting layer / hole transporting layer / light emitting layer / cathode (¶ [0113], [0117], [0118]).  Kato exemplifies compounds of the formula (1) (¶ [0100]) including 
    PNG
    media_image1.png
    319
    469
    media_image1.png
    Greyscale
 (page 52).  Kato teaches the organic EL device comprising the compound of formula (I) possesses the benefits of reduced driving voltage because of its high charge mobility, improved stability of a thin film, and hence lengthening of the lifetime of the organic EL device (¶ [0030]). 
Kato does not specifically disclose a device as described above wherein the Arb is a phenyl-dibenzofuranyl group 
    PNG
    media_image2.png
    148
    285
    media_image2.png
    Greyscale
 instead of the biphenyl-fluorenyl group 
    PNG
    media_image3.png
    204
    373
    media_image3.png
    Greyscale
.  However, Kato teaches Arb of formula (I) is represented by formula (III) 
    PNG
    media_image4.png
    172
    302
    media_image4.png
    Greyscale
(¶ [0058]) and teaches specific examples of Arb including 
    PNG
    media_image2.png
    148
    285
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    204
    373
    media_image3.png
    Greyscale
 (¶ [0082], page 13, page 14).  Further, Kato teaches specific examples of the aromatic amine derivative wherein Arb is 
    PNG
    media_image2.png
    148
    285
    media_image2.png
    Greyscale
 including those on page 113 (¶ [0100]), and compound H-24' (page 281).
Therefore, given the general formula and teachings of Kato, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the Arb biphenyl-fluorenyl group 
    PNG
    media_image3.png
    204
    373
    media_image3.png
    Greyscale
 in the above compound with a phenyl-dibenzofuranyl group 
    PNG
    media_image2.png
    148
    285
    media_image2.png
    Greyscale
 , because Kato teaches the variable may suitably be selected as a phenyl-dibenzofuranyl group 
    PNG
    media_image2.png
    148
    285
    media_image2.png
    Greyscale
  and teach exemplary compounds wherein Arb is a phenyl-dibenzofuranyl group 
    PNG
    media_image2.png
    148
    285
    media_image2.png
    Greyscale
  .  The substitution 
The resulting compound would have the structure of 
    PNG
    media_image5.png
    315
    359
    media_image5.png
    Greyscale
.
Kato does not specifically disclose a device as described above wherein the Arc is represented by the formula (III) and is specifically a phenyl-dibenzofuranyl group 
    PNG
    media_image2.png
    148
    285
    media_image2.png
    Greyscale
 .  However, Kato teaches that Arc may be represented by the formula (III) (¶ [0094]) and discloses specific examples of Arc includes phenyl-dibenzofuranyl group 
    PNG
    media_image2.png
    148
    285
    media_image2.png
    Greyscale
  (¶ [0095], page 28).
Yabunouchi teaches an organic EL device comprising a hole transporting layer, wherein the hole transporting layer comprises an amine compound of a formula (2) having at least one dibenzofuranyl group of a formula (3) 
    PNG
    media_image6.png
    120
    242
    media_image6.png
    Greyscale
 (¶ [0037]–[0039]).  Yabunouchi teaches that the molecular symmetry of an amine derivative having at least two kinds of aryl groups each having a dibenzofuran structure can be reduced and accordingly, its crystallization 
    PNG
    media_image7.png
    480
    439
    media_image7.png
    Greyscale
 (page 104), and Y1-6 (page 105), wherein the dibenzofuranyl group of formula (3) is a phenyl-dibenzofuranyl group 
    PNG
    media_image2.png
    148
    285
    media_image2.png
    Greyscale
 .
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further substituted the modified compound of Kato in view of Yabunouchi 
    PNG
    media_image5.png
    315
    359
    media_image5.png
    Greyscale
 such that Arc with a dibenzofuranyl group, 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the phenyl-dibenzofuranyl group 
    PNG
    media_image2.png
    148
    285
    media_image2.png
    Greyscale
 , because it would have been choosing from the specifically exemplified dibenzofuranyl groups in Yabunouchi, which would have been a choice from a finite number of identified, predictable solutions of a dibenzofuranyl moiety useful as in a compound used in the hole transporting layer of the device of Kato and possessing the benefits described above taught by Kato and Yabunouchi.  One of ordinary skill in the art would have been motivated to produce additional dibenzofuranyl groups represented by formula (3) of Yabunouchi having the benefits taught by Yabunouchi in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound of Kato in view of Yabunouchi has the structure 
    PNG
    media_image8.png
    180
    235
    media_image8.png
    Greyscale
.
Kato does not specifically disclose wherein the device comprises an additional hole-transporting layer.  However, Kato teaches that the hole injecting layer may be formed of a layer construction having two or more layers.
Yabunouchi teaches an organic EL device comprising an anode, a cathode, and an organic thin-film layer between the two comprising a hole transporting layer having a first hole transporting layer and a second hole transporting layer in the stated order from the anode, the 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of Kato to additionally include a first hole transporting layer between the hole injecting layer the hole transporting layer comprising the modified compound of Kato in view of Yabunouchi, based on the teaching of Yabunouchi.  The motivation for doing so would have been to obtain device with reduced driving voltage, a long lifetime, and excellent practicality, as taught by Yabunouchi.
The modified device of Kato in view of Yabunouchi comprises the following layers, in order: anode / hole injecting layer / first hole transporting layer comprises a compound of formula (1) of Yabunouchi / second hole transporting layer comprising the modified compound 
    PNG
    media_image8.png
    180
    235
    media_image8.png
    Greyscale
 / light emitting layer / cathode.  
The modified device of Kato in view of Yabunouchi meets claims 1, 9–16, and 18–19.
The modified compound of Kato in view of Yabunouchi is an aromatic amine derivative represented by the claimed formula (20) wherein:
	in formula (20), 
		Ar1 represents a group of formula (28);
2 represents a group of formula (38);
	in formulae (20), (28), and (38),
		R1 is in each case hydrogen;
	in formula (20),
		R2 and R3 are in each case hydrogen;
	k represents 5;
	m represents 4; and
	n represents 3.
The modified compound of Kato in view of Yabunouchi corresponds to the claimed compound 
    PNG
    media_image8.png
    180
    235
    media_image8.png
    Greyscale
.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato et al. WO-2011021520-A1 (see English language equivalent referred to herein US-20120146014-A1) ("Kato") in view of Yabunouchi et al. US-20120074395-A1 ("Yabunouchi") as applied to claim 1 and further in view of Thompson et al. US-6,951,694-B2 ("Thompson").
Regarding claim 17, Kato in view of Yabunouchi teaches the device as discussed above with respect to claim 1.
Kato does not specifically disclose a device as described above wherein there is a layer between the hole transporting layer comprising the modified compound of Kato in view of Yabunouchi and the light emitting layer.
Thompson teaches an organic light emitting device comprising an  electron blocking layer (Col. 1, lines 22–30 and Col. 2, last paragraph - Col. 3 line 39). Thompson teaches an electron blocking layer may be disposed between the emissive layer and the hole transport layer to block electrons from leaving the emissive layer (Col. 7, lines 55–57) and can increase device efficiency by preventing electron from migrating out of the emissive layer (Co. 8, lines 14–16). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further modify the device of Kato in view of Yabunouchi such that an electron blocking layer is formed between the hole transporting layer comprising the modified compound of Kato in view of Yabunouchi and the light emitting layer, based on the teaching of Thompson.  The motivation for doing so would have been to increase device efficiency, as taught by Thompson.
The modified device of Kato in view of Yabunouchi and Thompson comprises the following layers, in order: anode / hole injecting layer / first hole transporting layer comprises a compound of formula (1) of Yabunouchi / second hole transporting layer comprising the 
    PNG
    media_image8.png
    180
    235
    media_image8.png
    Greyscale
 / electron blocking layer / light emitting layer / cathode.  
The electron blocking layer is between the anode and the light emitting layer and therefore necessarily transporting holes.  Thus, the device above meets claim 17 wherein the hole transporting layer comprising the modified compound 
    PNG
    media_image8.png
    180
    235
    media_image8.png
    Greyscale
corresponds to the claimed first hole transporting layer at an anode side and the electron blocking layer corresponds to the claimed second hole transporting layer at a cathode side.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is (571)272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                        /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                



/E. M. D./
Examiner, Art Unit 1786